    Case: 1:20-cv-02644 Document #: 88 Filed: 01/21/21 Page 1 of 4 PageID #:742




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 A.D. SIMS, LLC, on behalf of a class of
 similarly situated businesses and individuals,

                    Plaintiff(s),

        v.                                                  Case No. 1:20-cv-02644

 WINTRUST FINANCIAL CORPORATION;                            Hon. Edmond E. Chang
 WINTRUST BANK, N.A.; BANK OF
 AMERICA CO.; BANK OF AMERICA N.A.;
 RETAIL CAPITAL LLC DBA CREDIBLY;
 MODERN BANK MANAGEMENT, LLC;
 MODERN BANK N.A.; CRB GROUP INC.;
 CROSS       RIVER BANK;  BLUEVINE
 CAPITAL INC.; and DOE LENDERS 1 to
 4,975, inclusive,

                    Defendants.


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff AD

Sims, LLC and Defendants Wintrust Bank, N.A.; Bank of America Corporation; Bank of

America, N.A.; Modern Bank N.A.; and Cross River Bank (collectively, “Defendants”), by and

through their undersigned counsel, hereby stipulate to the dismissal with prejudice of all claims

against all Defendants in this civil action. Each party shall bear its own costs and fees, including

attorneys’ fees, incurred in connection with this action.

Dated: January 21, 2021                      Respectfully submitted,

                                             ZUMPANO PATRICIOS & POPOK, PLLC

                                             /s/ Michael S. Popok
                                             Michael S. Popok, Esq. (Pro Hac Vice)
                                             417 Fifth Avenue
                                             New York, New York
Case: 1:20-cv-02644 Document #: 88 Filed: 01/21/21 Page 2 of 4 PageID #:743



                                 Telephone: (212) 381-9999
                                 Facsimile: (646) 665-4685
                                 Email: mpopok@zplaw.com

                                 ZUMPANO PATRICIOS & BRESNAHAN,
                                 LLC
                                 Art Bresnahan, Esq.
                                 Illinois Bar No. 6224557
                                 829 N. Milwaukee Avenue
                                 Chicago, IL 60642
                                 Telephone: (312) 924-3609
                                 Facsimile: (312) 268-7179

                                 GERAGOS & GERAGOS, PC
                                 Mark Geragos, Esq. (Pro Hac Vice)
                                 Ben Meiselas, Esq. (Pro Hac Vice)
                                 644 South Figueroa Street
                                 Los Angeles, California 90017
                                 Telephone: (213) 625-3900
                                 Facsimile: (213) 232-3255

                                 DHILLON LAW GROUP INC.
                                 Harmeet K. Dhillon, Esq. (Pro Hac Vice)
                                 177 Post St., Suite 700
                                 San Francisco, CA 94108
                                 Telephone: (415) 433-1700
                                 Facsimile: (415) 520-6593

                                 GRAYLAW GROUP, INC.
                                 Michael E. Adler, Esq. (Pro Hac Vice)
                                 26500 Agoura Road, #102-127
                                 Calabasas, CA 91302
                                 Telephone: (818) 532-2833
                                 Facsimile: (818) 532-2834

                                 Attorneys for Plaintiff and the Proposed Class

                                  GRANT LAW, LLC
                                  /s/ Maurice Grant
                                  Maurice Grant
                                  Senija Grebovic
                                  230 West Monroe Street, Suite 240
                                  Chicago, IL 60606
                                  Telephone: (312) 551-0111
                                  mgrant@grantlawllc.com
                                  sgrebovic@grantlawllc.com


                                    2
Case: 1:20-cv-02644 Document #: 88 Filed: 01/21/21 Page 3 of 4 PageID #:744




                                  WILLIAMS & CONNOLLY LLP
                                  Enu A. Mainigi (admitted pro hac vice)
                                  Kenneth C. Smurzynski (admitted pro hac
                                  vice)
                                  Craig D. Singer (admitted pro hac vice)
                                  Jesse T. Smallwood (admitted pro hac vice)
                                  725 Twelfth Street, N.W.
                                  Washington, D.C. 20005
                                  Telephone: (202) 434-5000
                                  emainigi@wc.com
                                  ksmurzynski@wc.com
                                  csinger@wc.com
                                  jsmallwood@wc.com

                                  Attorneys for Defendants Bank of America
                                  Corporation and Bank of America, N.A.


                                  /s/ Thomas V. Panoff
                                  MAYER BROWN LLP
                                  Lucia Nale
                                  Thomas V. Panoff
                                  Christopher S. Comstock
                                  Samuel P. Myler
                                  71 South Wacker Drive
                                  Chicago, IL 60606
                                  Telephone: (312) 782-0600
                                  lnale@mayerbrown.com
                                  tpanoff@mayerbrown.com
                                  ccomstock@mayerbrown.com
                                  smyler@mayerbrown.com

                                  Attorneys for Defendant
                                  Wintrust Bank, N.A.

                                  /s/ Richard E. Gottlieb
                                  MANATT, PHELPS & PHILLIPS, LLP
                                  Richard E. Gottlieb
                                  Brett J. Natarelli
                                  A. Paul Heeringa
                                  151 North Franklin Street, Suite 2600
                                  Chicago, Illinois 60606
                                  Telephone: (312) 529-6300

                                  Attorneys for Defendants Cross River Bank
                                  (mistakenly sued as Cross River Bank, Inc.)
                                  and Modern Bank, N.A.


                                    3
    Case: 1:20-cv-02644 Document #: 88 Filed: 01/21/21 Page 4 of 4 PageID #:745




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on this 21st day of January, 2021, the Joint Stipulation of

Dismissal with Prejudice was filed with the Court via CM/ECF, which will serve a copy on all

counsel of record.


                                                   /s/ Maurice Grant
                                                     Maurice Grant




                                               4
